Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

THIS SEVERANCE AND RELEASE AGREEMENT (this “Agreement”) is made and entered into
by and between B. Scott Smith (“Executive”) and Sonic Automotive, Inc.
(“Sonic”), on the date set forth on the signature page hereof (the “Date of this
Agreement”), to be effective as of the date provided for in Section 8(f) below.

BACKGROUND

Executive has previously been employed by Sonic as its Chief Executive Officer
and President, and Executive previously served as a director of Sonic and as an
officer, director, manager or governor of all of Sonic’s direct or indirect
wholly-owned subsidiaries.

By agreement dated September 25, 2018 (the “September 2018 Agreement”),
Executive resigned from (a) his officer positions as Chief Executive Officer and
President of Sonic, (b) his position as a director of Sonic, and (c) his
positions as an officer, director, manager or governor of each of Sonic’s direct
or indirect wholly-owned subsidiaries, but continued his employment with Sonic
in his capacity as Co-Founder of Sonic. Under the September 2018 Agreement
Executive also agreed to various covenants protecting Sonic’s business and
reputation.

Executive and Sonic have now agreed to conclude their employment relationship in
a definitive manner and to settle, compromise and resolve any and all claims
Executive may have against Sonic and its subsidiaries (Sonic and its direct and
indirect subsidiaries, collectively, the “Company”), and for Sonic to provide a
release of possible claims against Executive.

In exchange for the release of claims and Executive’s agreement to the covenants
set forth herein, Sonic has agreed to provide Executive with certain special
severance benefits which it was not otherwise obligated to provide.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Executive and Sonic hereby agree to the
conclusion of their employment relationship and the protection of both
Executive’s and the Company’s business interests, in accordance with terms and
conditions hereinafter set forth:

1. Recitals. The above recitals are true and correct and are incorporated herein
by reference as if fully set forth herein.

2. Resignation from Employment.

(a) Employment Resignation Date. Executive’s employment with Sonic, and with all
of the entities within the Company, will be deemed to have ended on February 28,
2019 (the “Employment Resignation Date”).

(b) Resignation From All Offices. Executive hereby confirms Executive’s
resignation from all positions and offices, if any, that Executive holds or has
held at any time with Sonic and other entities within the Company. Such
resignations, to the extent not previously made effective under the September
2018 Agreement, shall be effective as of the Employment Resignation Date.

3. Payments for Employment Through the Employment Resignation Date.

 

Page 1 of 10



--------------------------------------------------------------------------------

(a) Salary Payment and Benefits Through the Employment Resignation Date. Sonic
shall pay or provide to Executive the salary and benefits as such compensation
is in effect immediately prior to his resignation from employment, for the
period up to and including the Employment Resignation Date. Except as expressly
provided for herein, all existing benefits and perquisites enjoyed by Executive
as a result of employment with the Company shall cease as of the Employment
Resignation Date.

(b) Award under the Sonic 2018 Annual Incentive Plan. Executive will be entitled
to any performance-based cash bonus earned under the Sonic 2018 Annual Incentive
Plan (the “2018 Plan”), subject to Sonic’s Compensation Committee’s
determination of the achievement of performance objectives under the Plan
applicable to the Company’s executive officers, payable in accordance with the
terms and conditions of the 2018 Plan.

(c) Restricted Stock Unit Award. For purposes of Executive’s outstanding
Performance-Based Restricted Stock Unit Award of 92,525 restricted stock units
(“RSUs”) granted on February 23, 2018 (the “2018 RSU Grant”), the termination of
Executive’s employment with Sonic will be treated as an involuntary termination
without “cause.” The 2018 RSU Grant will remain outstanding until certification
of the extent of achievement of such performance condition by Sonic’s
Compensation Committee (to occur by no later than March 15, 2019) and any
corresponding reduction in the amount of such RSUs by Sonic’s Compensation
Committee, and the RSUs remaining after such certification and reduction by
Sonic’s Compensation Committee (if any) shall then immediately vest in full with
no further restrictions effective as of the date of certification by Sonic’s
Compensation Committee.

4. Severance Benefit. In consideration of Executive’s promises, covenants, and
the releases contained in this Agreement, and contingent upon Executive’s full
compliance with his obligations under this Agreement, Sonic shall provide to
Executive a severance payment in the total amount of Six Million Dollars
($6,000,000), payable in lump sum and in cash, from which normal and appropriate
tax and other withholdings shall be made and which shall be subject to issuance
to Employee of a Form W-2 on the later to occur of (a) March 15, 2019, or
(b) the date that is five (5) business days following the Effective Date defined
in Section 8(f) of this Agreement (the “Severance Payment”).

(a) Executive agrees that he shall be solely responsible for any taxes that may
be due and owing by him as a result of any payment of monies under this
Agreement, including the Severance Payment, and agrees to indemnify and hold
harmless Sonic against any and all tax liabilities and any claim or assessment
by any taxing authority for the payment of taxes, fees or penalties resulting
from any withholdings not applied to the payments made under this Agreement.

(b) Executive acknowledges and agrees that in keeping with the terms and
conditions set forth in this Agreement, the Severance Payment includes
consideration in addition to anything of value to which Executive was already
entitled before signing this Agreement, and that Sonic is providing the
Severance Payment solely in exchange for the promises and releases made by
Executive within this Agreement and the performances thereof.

5. No Other Company Obligations. Executive acknowledges and agrees that the
Severance Payment, together with the payments identified in Section 3, fully
satisfy all of the Company’s obligations to Executive for all compensation
arising from Executive’s employment and the conclusion of such employment and
all services provided by Executive on behalf of the Company. Executive
acknowledges and agrees that Executive is not entitled to any other separation
or severance pay, salary, bonus pay, incentive pay, commissions, payment for
unused vacation time or Paid Time Off, monetary payments or additional
remuneration of any kind whatsoever, from Sonic or any of its subsidiaries,
beyond the payments specifically set forth in Sections 3 and 4 of this
Agreement.

 

Page 2 of 10



--------------------------------------------------------------------------------

6. Return of Property. On or before the Employment Resignation Date, Executive
shall return to Sonic all Company property, including but not limited to all
Company-owned equipment, demonstrator vehicles, keys to Sonic’s or any
subsidiaries’ offices and property, all Confidential Information, documents,
customer lists, written information, forms, formulae, plans, manuals, designs,
blueprints, notebooks, tools, credit cards, passwords, documents or other hard
copy, audio/visual, or electronic material or data, software or firmware,
records, or copies of the same, belonging to Sonic or any Company entity, which
are in Executive’s possession or control, without retaining any copy or summary
thereof. Notwithstanding the previous sentence, Sonic agrees to transfer
ownership to Executive of the company-issued cell phone currently in Executive’s
possession, cell phone number and company-issued laptop computer currently in
Executive’s possession, provided that Executive permits and fully cooperates
with a Sonic-designated employee to permanently delete all Company information
from such cell phone and laptop computer within five (5) business days of the
Effective Date of this Agreement.

7. Comprehensive Release of Claims and Covenant Not to Sue.

(a) Executive agrees that, in consideration for the Severance Payment,
Executive, for himself, and for his heirs, executors, administrators, and
assigns, hereby releases, waives, and forever discharges the Sonic Releasees, as
defined below, from any and all federal, state, or local causes of action,
claims, demands, charges, suits, damages or liabilities of whatever kind or
nature which he ever had or which he now has, known or unknown, against any and
all Sonic Releasees that are attributable to or arose during all periods of time
occurring on or prior to the Date of this Agreement (collectively, the
“Claims”).

(b) The Claims released herein expressly include, without limitation, to the
fullest extent allowed by law, any and all actions, claims, allegations, or
violations based upon or arising from Executive’s employment relationship with
Sonic or the termination of that relationship, including claims under Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990 and the Americans with Disabilities
Amendments Act; the Rehabilitation Act; the Lilly Ledbetter Fairpay Act; the
Genetic Information Nondiscrimination Act, the National Labor Relations Act; the
Family and Medical Leave Act of 1993 as amended; the Civil Rights Act; of 1866,
as amended; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; claims under any state or local
counterparts to any such federal laws; claims under any applicable Executive
Order programs, Sarbanes Oxley, and any other federal, state or local civil,
whistleblower or human rights law, or any other municipal, local, state or
federal law, regulation, or ordinance; all claims for any breach of contract;
negligence; breach of fiduciary duty; breach of implied duty of good faith and
fair dealing; unfair competition; defamation; wrongful or unlawful discharge;
constructive discharge; retaliation; invasion of privacy; personal injury; loss
or injury to property; intentional or negligent infliction of emotional
distress; disputed or unpaid wages, salary, bonuses, earnings, equity awards,
deferred compensation or other forms of compensation; and any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in the matters
provided for in this release, provided, however, that this Section 7 shall not
apply to Executive’s rights to (i) enforce any claims he might have arising out
of the failure of Sonic to comply with the terms of this Agreement,
(ii) continuing group medical insurance coverage at Executive’s expense in
accordance with the federal COBRA act and regulations thereunder, or
(iii) indemnification pursuant to the bylaws or articles of incorporation
currently in effect of Sonic or any subsidiary of Sonic.

(c) Except to the extent contemplated by Section 7(f) or the exceptions listed
in the proviso of Section 7(b) of this Agreement, Executive covenants not to sue
or bring a claim or any legal action whatsoever against any of the Sonic
Releasees with respect to any Claim in any forum for any reason. If Executive
sues or brings any action against any Sonic Releasee in violation of the
foregoing covenant not to sue, Executive agrees that Executive shall pay all
reasonable fees, costs and expenses incurred by the Sonic Releasees in defending
against any such suit or claim, including but not limited to reasonable
attorneys’ fees.

 

Page 3 of 10



--------------------------------------------------------------------------------

(d) Executive understands that Executive may later discover claims or facts that
may be different than, or in addition to, those that Executive now knows or
believes to exist regarding the subject matter of the Claims, and which, if
known at the time of signing this Agreement, may have materially affected this
Agreement and the Executive’s decision to enter into this Agreement and grant
the release and covenant not to sue contained herein. Nevertheless, Executive,
for himself, his heirs, executors, administrators, and assigns, intends to
fully, finally and forever settle and release all Claims that now exist, may
exist or previously existed, as set forth herein, whether known or unknown,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected, existing
or claimed to exist, fixed or contingent, both at law and in equity, and the
release given herein is and will remain in effect as a complete release,
notwithstanding the discovery or existence of such additional or different
facts.

(e) In signing this Agreement, Executive acknowledges and intends that it shall
be effective to the fullest extent allowed by law as a bar to each and every one
of the Claims hereinabove mentioned or implied. If it is determined by a court
of competent jurisdiction that any Claim covered by this Section 7 of this
Agreement cannot be waived as a matter of law, Executive expressly agrees that
the release of Claims provided in this Agreement shall nevertheless remain valid
and fully enforceable as to the remaining Claims.

(f) Nothing in this Agreement prohibits or restricts Executive from filing a
claim with or participating in an investigation conducted by the United States
Equal Employment Opportunity Commission, or any state or local fair employment
practices agency, or any federal or state agency that is responsible for
enforcing a law on behalf of the government. However, Executive understands and
agrees that under this Agreement Executive is waiving, discharging and releasing
any claim against the Sonic Releasees for obtaining any personal or monetary
relief for Executive, or any legal fees, based on or arising out of any such
claim or investigation.

(g) For purposes of this Agreement, the “Sonic Releasees” means Sonic, and its
direct and indirect subsidiaries, and its and their present, former, and future
successors and assigns, and all of its and their present, former, and future
directors, officers, employees, shareholders, representatives, agents, assigns,
insurers, trustees, employee benefit plans and programs (and the trustees,
administrators, fiduciaries, and insurers of such plans and programs), and
attorneys, both individually and in their representative capacities.

(h) In consideration for, among other terms, Executive’s release of Claims
pursuant to this Section 7, and conditioned on Executive timely executing this
Agreement and not revoking his acceptance of this Agreement under Section 8(f),
Sonic, on behalf of itself, its direct and indirect subsidiaries, and their
respective successors and assigns, hereby releases, waives, and forever
discharges Executive from any and all federal, state, or local causes of action,
claims, demands, charges, suits, damages or liabilities of whatever kind or
nature which it ever had or which it now has against Executive from matters
which occurred prior to the date this Agreement is executed by Sonic arising
from or in any way connected with or related to the Executive’s past service as
an officer, director, employee, or agent of Sonic or any of its subsidiaries
(“Company Claims”); provided, however, that such release (i) shall not serve to
waive or release any rights or claims of Sonic that may arise from acts of
Executive after the date this Agreement is executed by Sonic, (ii) shall not
apply to any Company Claims that Sonic is unaware of at the time this Agreement
is executed by Sonic, (iii) shall not apply to any Company Claims that Sonic may
have against Executive under the terms of any recoupment or “clawback” policy
adopted by Sonic prior to the date of this Agreement, Section 304 of the
Sarbanes-Oxley Act or 2002 or Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 for the recoupment of performance-based

 

Page 4 of 10



--------------------------------------------------------------------------------

compensation that would not have been earned by or awarded to the Executive
based on a restatement of the Company’s financial results, and provided Sonic
seeks a “clawback” or recoupment of performance-based compensation that would
have been earned by or awarded to other similarly situated executive officers of
Sonic during the same period of time, and (iv) shall not affect any future
obligation which Executive may have to Sonic under the terms of this Agreement
and the September 2018 Agreement.

8. Compliance with Older Workers Benefit Protection Act. By signing this
Agreement, Executive specifically acknowledges and represents that:

(a) Executive has been given a consideration period of twenty-one (21) days
within which to consider the terms of this Agreement; Executive may execute this
document prior to the expiration of the consideration period, in order to
expedite the execution of this Agreement and the payment of the Severance
Payment; if the full twenty-one (21) day consideration period has not elapsed at
the time Executive signs this Agreement, by Executive’s signature at that time
and on that date, Executive expressly acknowledges that Executive has knowingly
and voluntarily chosen to sign this Agreement before the expiration of the
consideration period;

(b) The claims being waived, released and discharged in Section 7 of this
Agreement include any and all claims Executive has or may have arising out of or
related to Executive’s employment with Sonic or termination of that employment,
including any and all claims under the Age Discrimination in Employment Act (the
“ADEA”);

(c) The ADEA claims being waived, released and discharged in Section 7 do not
include any claims that may arise after the date Executive signs this Agreement;

(d) The benefits Sonic will provide to Executive under this Agreement include
consideration and benefits that Executive was not otherwise entitled to receive
before signing this Agreement;

(e) Executive is hereby advised, and hereby acknowledges that Executive has been
advised, to consult with an attorney of Executive’s choice and at Executive’s
expense prior to signing this Agreement;

(f) In accordance with the notice provisions set forth in Section 21 below,
Executive may revoke this Agreement at any time within seven (7) calendar days
after the day Executive signs this Agreement (that is, at any time within seven
(7) days after the Date of this Agreement), and this document will not become
effective or enforceable as to any claims under the ADEA and no payments under
this Agreement will be payable until the eighth day after the Date of this
Agreement, on which day (the “Effective Date”), this Agreement will
automatically become effective and enforceable (unless previously revoked within
that seven-day period); and,

(g) The terms of this Agreement are clear and understandable to Executive; and
Executive HAS CAREFULLY READ THIS DOCUMENT, AND FULLY UNDERSTANDS EACH AND EVERY
TERM.

9. Mutual Non-Disparagement.

(a) Executive agrees that Executive shall refrain from making and shall not make
any derogatory, disparaging or negative comments, written or oral, about Sonic,
or any of the Sonic Releasees, to the press, to present or former Company
employees or customers, to any individual or entity with whom or which the
Company has a current or prospective business relationship, or to anyone else
which could adversely affect the conduct of the Company’s business or
reputation.

 

Page 5 of 10



--------------------------------------------------------------------------------

(b) Sonic agrees that Sonic Directors and Senior Officers shall refrain from
making and shall not make any derogatory, disparaging or negative comments,
written or oral, about Executive, to the press, to present or former Company
employees or customers, to any individual or entity with whom or which Executive
has a current or prospective business relationship, or to anyone else which
could adversely affect the conduct of Executive’s business or reputation.

(c) Nothing in this Section 9 prohibits or restricts Executive or Sonic from
complying with a court order or lawful subpoena that Executive or Sonic, as the
case may be, has not caused to be issued, or making disclosures to government
agencies protected by law. This non-disparagement obligation of Executive and
Sonic shall apply for a period of ten (10) years following the Date of this
Agreement.

(d) This provision is a material element of this Agreement without which Sonic
would not enter into this Agreement or provide the Severance Payment described
above. Failure of Executive to strictly comply with this Non-Disparagement
provision will be grounds for forfeiture and clawback of severance benefits as
provided for by Section 14 below.

10. Mutual Confidentiality. Sonic and Executive agree that they will not, at any
time or in any manner, either directly or indirectly, disclose, divulge,
communicate, or otherwise reveal or allow to be revealed information about the
terms, substance or content of this Agreement, the terms, substance or content
of any communications, written or oral, concerning the negotiation, execution or
implementation of this Agreement, with the exception of public disclosure
required of Sonic pursuant to applicable federal securities laws and the rules
of the New York Stock Exchange. This confidentiality obligation shall extend to
any communications by Executive with regard to his employment or the
resignations contemplated by this Agreement, unless required by subpoena, court
order or applicable law; provided, however, that Executive may disclose such
information to his attorney, spouse, accountant, medical providers, or financial
advisors so long as he obtains their prior commitment to follow the
confidentiality provisions of this Paragraph 10, and that Company may disclose
such information as required pursuant to applicable federal securities laws and
the rules of the New York Stock Exchange.

11. Protection of Company Confidential Information.

(a) Non-Disclosure of Trade Secrets and Confidential Information. Executive
acknowledges that, in the performance of Executive’s duties as an employee of
Sonic, Executive has received and been given access to Company Trade Secrets and
Confidential Information (as defined below). Executive agrees that all Trade
Secrets and Confidential Information have been, are now and shall be the sole
property of the Company, as applicable, and that Executive has no right, title
or interest therein. Except as otherwise specifically provided in Section 11(c)
below, Executive shall not disclose or cause to be disclosed such Trade Secrets
or Confidential Information to any person or entity whatsoever, or utilize or
cause such Trade Secrets or Confidential Information to be utilized by any
person or company (whether acquired prior to or subsequent to the execution of
this Agreement) or otherwise.

(b) Definitions. For purposes of this Agreement, “Confidential Information”
means confidential or proprietary information, knowledge or data that is or has
been used, developed, obtained or owned by the Company, (i) relating to the
business, operations, products or services, and claims histories and insurance
coverages, of the Company or the business, operations, products or services of
any customer thereof, including without limitation information, knowledge and
data consisting of, or concerning, products, services, fees, pricing, designs,
marketing plans, strategies, analyses, forecasts, formulas, drawings,
photographs, reports, records, computer software (whether or not owned by, or
designed for the

 

Page 6 of 10



--------------------------------------------------------------------------------

Company), operating systems, applications, program listings, flow charts,
manuals, documentation, data, databases specifications, technology, inventions,
developments, methods, improvements, techniques, devices, products, know-how,
processes, financial data, customer lists, prospective customer lists, supplier
and vendor lists, contact persons, cost information, regulatory matters,
personnel matters, employee information (such as medical information and social
security numbers), accounting and business methods, copyrightable works,
specific engineering system infrastructure data, specifications, procedures,
processes, vulnerability or design information and any such information with
respect to or obtained from any supplier, vendor, customer, employee or
independent contractor of the Company, and (ii) any similar confidential
information concerning the business, operations, products or services of any
Company customer which Executive learned of or had access to during his/her
employment with Company. For purposes of this Agreement, “Trade Secret” means
any item of confidential information that constitutes a trade secret under the
common law or statutory law of the State of North Carolina.

(c) Defend Trade Secrets Act Provision. Notice is hereby given pursuant to 18
USC § 1833(b), that an individual may not be held criminally or civilly liable
under any federal or state trade secret law for disclosure of a trade secret:
(i) made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, solely for the purpose of reporting
or investigating a suspected violation of law; and/or (ii) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secret
to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order.

12. Non-Solicitation. For a period of two (2) years following the Effective Date
of this Agreement, Executive shall not directly (or indirectly, by indirect
action through any parent, affiliate or subsidiary corporation, partnership or
other entity Executive owns or controls in part) on his own behalf or on behalf
of any other individual or entity, without the prior written consent of Sonic:
(a) employ or solicit the employment of, or hire or retain as an agent,
consultant or any other capacity, or engage in a business enterprise with, any
person who at any time during the twelve (12) calendar months immediately
preceding the Employment Resignation Date, was employed by Sonic or any of
Sonic’s subsidiaries, or (b) interfere or attempt to interfere with the terms or
any aspects of the relationship between Sonic or any of Sonic’s subsidiaries and
any person or entity with whom Sonic or any subsidiary of Sonic has purchased
automobiles, trucks, parts, supplies, inventory or services, including but not
limited to any automobile manufacturer or its U.S. sales affiliate, at any time
during the twelve (12) calendar months immediately preceding the Employment
Resignation Date.

13. No Waiver. No waiver by Executive or Sonic of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

14. Forfeiture of Benefits and Clawback. In the event that an arbitrator or a
court of competent jurisdiction determines, in a final, non-appealable decision,
that Executive has violated the terms of this Agreement, including but not
limited to Sections 9 (“Mutual Non-Disparagement”), 10 (“Mutual
Confidentiality”), 11 (“Protection of Company Information”) or 12
(“Non-Solicitation”) (even if such provisions are held invalid or
unenforceable), then Executive shall forfeit any entitlement to the
consideration identified in Section 4 above and, upon demand from Sonic, the
Executive shall immediately pay Sonic an amount equal to the fair market value
of all compensation paid by Sonic to the Executive following the date of the
September 2018 Agreement, with the sole exception of any base salary paid to
Executive following the date of the September 2018 Agreement through the
Employment Resignation Date. The parties agree that “fair market value” as used
in the preceding sentence for purposes of RSUs received by Executive shall be
determined by the closing price of Sonic’s Class A Common Stock on the New York
Stock Exchange on the date that the particular RSUs were released by Sonic to
Executive in the form of shares of Sonic’s Class A Common Stock.

 

Page 7 of 10



--------------------------------------------------------------------------------

Nothing herein shall be construed as prohibiting Sonic from pursuing any other
remedies available to Sonic in the event of any breach or threatened breach, or
as a waiver of Sonic’s right to seek injunctive relief to enforce this
Agreement’s covenants.

15. Governing Law; Venue. This Agreement and any dispute or controversy arising
out of or relating to this Agreement shall, in all respects, be governed by and
construed according to the substantive laws of the State of North Carolina and
without application of its choice of law principles.

16. Arbitration. Any dispute or controversy arising out of or relating to this
Agreement shall be settled exclusively by arbitration in Charlotte, North
Carolina, in accordance with the terms of Sonic’s standard arbitration agreement
for employment-related disputes. Nothing in this Section 16 shall preclude any
party from applying to a court of competent jurisdiction for, and obtaining if
warranted, preliminary or ancillary relief pending the conduct of such
arbitration, or an order to compel the arbitration provided for herein.

17. Required Approval by Sonic’s Compensation Committee; Binding Effect. This
Agreement is subject to the formal approval of the Compensation Committee of
Sonic’s Board of Directors. This Agreement will be binding upon, inure to the
benefit of and be enforceable by any and all successors and assigns of the
parties.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of the parties reflected hereon as the signatories.

19. Assignment. Executive represents and warrants that Executive has not
assigned or in any other manner convey any right or claim that Executive has or
may have to any third party, and Executive shall not assign or convey to any
assignee for any reason any right or claim covered by this Agreement, this
Agreement, or the consideration, monetary or other, to be received by Executive
hereunder. Sonic may assign its rights and obligations under this Agreement to
any third party at its discretion.

20. Complete Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all prior or contemporaneous oral or written agreements (including but not
limited to the September 2018 Agreement) and understandings between them with
respect to the subject matter hereof.

21. Notice Provisions for Signing; Revocation Right. The signed Agreement should
be returned to Sonic at the Notice Address provided below. If Executive chooses
to revoke his acceptance of this Agreement after having signed it, Executive
must provide notice of such revocation delivered to Sonic no later than midnight
on the last day of the seven (7) day revocation period. To revoke, notice of the
same should be given by submitting a written statement of revocation via hand
delivery, mail, e-mail or facsimile to Sonic’s representative at the contact
information provided below. No attempted revocation after the expiration of such
seven (7) day period shall have any effect on the terms of this Agreement. If
Executive revokes this Agreement prior to the Effective Date, its terms and
provisions shall be void and without legal effect, and Sonic shall have no
obligation to provide the Severance Payment. The Notice Address for Sonic shall
be as set forth below:

 

Page 8 of 10



--------------------------------------------------------------------------------

Sonic Automotive, Inc.

4401 Colwick Road

Charlotte, NC 28211

ATTN: Stephen K. Coss

Fax: 704.973.9304

E-Mail: steve.coss@sonicautomotive.com

With a copy to Counsel:

Moore & Van Allen PLLC

100 N. Tryon Street, Suite 4700

Charlotte, NC 28202

ATTN: James Wyche

Fax: (704) 339-5858

E-Mail: jameswyche@mvalaw.com

22. Voluntary Execution. The parties, intending to be legally bound, apply their
signatures voluntarily and with full understanding of the contents of this
Agreement and after having had ample time to review and study this Agreement.

[Remainder of this page is blank – signature page follows]

 

Page 9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto signed this Agreement, as of the
date provided below.

EXECUTIVE

 

/s/ B. Scott Smith     [Signature]   B. Scott Smith       February 26, 2019    
Date   SONIC AUTOMOTIVE, INC.     By:   /s/ Jeff Dyke       Printed Name:  Jeff
Dyke       Title:  President      

 

Page 10 of 10